DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-9,11-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Schamberger et al. (US Patent Application Publication No. 2014/0174824).
In reference to claim 1, Schamberger discloses a cutting head for an ice drill comprising:
a main body 62 attachable to an ice drill shaft 58 at a top side, the main body 62 including a bottom side having a bottom peripheral surface 122;
at least one cutting edge (Figs. 3 and 4B, the edge of blade 80) disposed on the main body 62, the cutting edge being configured to perform a cutting operation at the bottom side of the main body 62; and

In reference to claim 2, Schamberger discloses that the cutting edge is spaced away at a first distance, in a direction away from the bottom side of the main body 62, from an ice interfacing surface (Fig. 4D, the surface aligned with plane 122) of the cutting rate control pad 120 (par. 0039, "blades 80 extend beyond plane 122 of the depth control ring 120 to engage with the work surface"), the ice interfacing surface being configured to contact an ice surface during a drilling operation (par. 0038).
In reference to claim 7, Schamberger discloses a plurality of cutting edges (Fig. 3, there are two blades 80, each with a cutting edge) disposed on the main body.
In reference to claim 8, Schamberger discloses that the cutting edge is a removable blade (par. 0028, "one or more removable cutting blades") attached to the main body 62 (see Fig. 3).
In reference to claim 9, Schamberger discloses that the cutting edge is angled upwardly away from the bottom side of the main body 62 (see Figs. 3 and 4A), and wherein the cutting edge extends below the bottom side of the main body 62 (par. 0039, "blades 80 extend beyond plane 122 of the depth control ring 120 to engage with the work surface").
In reference to claim 11, Schamberger discloses that the main body 62 has a generally circular profile (see Figs. 4A-4C), and wherein the cutting rate control pad 120 is disposed on the bottom peripheral surface at a position between about 70 degrees and about 110 degrees away from the cutting edge of blades 80 (see Fig. 4A, cutting rate control pad 120 extends 360 degrees around the circumference of the main body 62, and therefore is present at any span in the circumference, including 70 and 110 degrees away from the blades 80).

In reference to claim 13, Schamberger discloses the cutting head of claim 1 (see claim 1 above) attached to an ice drill 50, the ice drill 50 including a motor 92.

In reference to claim 14, Schamberger discloses an ice drill 50 comprising:
a motor 92;
a drive shaft 68 attached to the motor 92 at a first end (see Fig. 3);
an auger assembly 52 attached to the drive shaft 68;
a cutting head attached to a second end of the drive shaft 68, the cutting head including:
a main body 62 having a top side and a bottom side, the bottom side including a bottom peripheral surface 122;
at least one cutting edge (Figs. 3 and 4B, the edge of blade 80) disposed on the main body 62, the cutting edge being configured to perform a cutting operation at the bottom side of the main body 62; and
a cutting rate control pad 120 disposed on the bottom side of the main body 62, wherein the cutting rate control pad 120 extends away from the bottom peripheral surface 122 (see Fig. 4D).
In reference to claim 15, Schamberger discloses that the cutting edge of blade 80 is spaced away at a first distance, in a direction away from the bottom side of the main body 62, from an ice interfacing surface (Fig. 4D, the surface aligned with plane 122) of the cutting rate control pad 120 (par. 0039, "blades 80 extend beyond plane 122 of the depth control ring 120 to engage with the work surface “), the ice interfacing surface being configured to contact an ice surface during a drilling operation (par. 0038).

In reference to claim 19, Schamberger discloses a method of controlling a cutting rate of an ice drill 50 comprising:
providing a motor 92 attached to a cutting head, the cutting head including:
a main body 62 having a top side and a bottom side, the bottom side including a bottom peripheral surface 122;
at least one cutting edge (Figs. 3 and 4B, the edge of blade 80) disposed on the main body 62, the cutting edge being configured to perform a cutting operation at the bottom side of the main body 62; and
a cutting rate control pad 120 disposed on the bottom side of the main body 62, wherein the cutting rate control pad 120 extends away from the bottom peripheral surface 122 (see Fig. 4D);
rotating the cutting head 62 using the motor 92; and
cutting a hole in an ice surface using the cutting head 62 (par. 0003 discloses the intended use of the apparatus, which is to cut a hole in an ice surface).
In reference to claim 20, Schamberger discloses contacting the ice surface with the cutting rate control pad 120 when cutting the hole in the ice surface (par. 0038).

Claims 1, 4-8,10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Gredell (US Patent No. 2,838,285).
In reference to claim 1, Gredell discloses a cutting head 1 for an ice drill (Gredell doesn't disclose that the bit is an ice bit, but this is an intended use of the apparatus and the bit disclosed by Gredell is inherently capable of being used to drill into ice) comprising:

at least one cutting edge 37 or 38 disposed on the main body, the cutting edge 37 or 38 being configured to perform a cutting operation at the bottom side of the main body (see Figs. 1 and 6); and
a cutting rate control pad 41/42 (see Fig. 1) or 55 (see Fig. 6) disposed on the bottom side of the main body (see Figs. 1 and 6), wherein the cutting rate control pad 41/42 or 55 extends away from the bottom peripheral surface (see Fig. 1, control pad 41/42 includes an upper wing 50 that extends away from the bottom peripheral surface; see Fig. 6, control pad 55 includes an upper wing 60 that extends away from the bottom peripheral surface).
In reference to claim 4, Gredell discloses that the cutting rate control pad 55 is removable from the main body (see Fig. 6, control pad 55 is attached with bolts and nuts).
In reference to claim 5, Gredell discloses that the cutting rate control pad 41/42 is integrally formed with the main body (see Fig. 1).
In reference to claim 6, Gredell discloses a plurality of cutting rate control pads 41/42 55 disposed on the bottom side of the main body (col. 3, lines 48-52, one control pad 55 is attached to flight 4 and a second one is attached to flight 5).
In reference to claim 7, Gredell discloses a plurality of cutting edges 37 and 38 disposed on the main body (see Fig. 1).
In reference to claim 8, Gredell discloses that the cutting edge 37 or 38 is a removable blade attached to the main body (see Fig. 6).
In reference to claim 10, Gredell discloses that the main body includes a pair of wings 4 and 5 extending outwardly from a center body (see Figs. 1 and 2), the pair of wings 4 and 5 each including cutting edges 37 and 38 disposed thereon and cutting rate control pads 41/42 (see Fig. 1) or 55 (see Fig. 6) disposed on bottom surfaces thereof.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gredell (US Patent No. 2,838,285) in view of Schamberger et al. (US Patent Application Publication No. 2014/0174824).
In reference to claim 13, Gredell fails to disclose that the cutting head is attached to an ice drill with a motor. Schamberger discloses a cutting head (see discussion of Schamberger in reference to claim 1 above) attached to an ice drill 50, the ice drill 50 including a motor 92. It would have been obvious to a person having ordinary skill in the art at the time of the invention to attach the cutting head of Gredell to an ice drill with a motor as disclosed by Schamberger so that the bit will be operated with sufficient power to drill a bore.
In reference to claim 14, Gredell discloses an ice drill (Gredell doesn't disclose that the drill is an ice drill, but this is an intended use of the apparatus and the drill disclosed by Gredell is inherently capable of being used to drill into ice) comprising:
a cutting head 1 attached to a second end of a drive shaft 3, the cutting head 1 including:
a main body having a top side and a bottom side, the bottom side including a bottom peripheral surface (see Fig. 1);

a cutting rate control pad 55 disposed on the bottom side of the main body (see Figs. 1 and 6), wherein the cutting rate control pad 55 extends away from the bottom peripheral surface (see Fig. 6, control pad 55 includes an upper wing 60 that extends away from the bottom peripheral surface).
Gredell fails to disclose that the cutting head is attached to an ice drill with a motor. Schamberger discloses a cutting head (see discussion of Schamberger in reference to claim 1 above) attached to an ice drill 50, the ice drill 50 including a motor 92. It would have been obvious to a person having ordinary skill in the art at the time of the invention to attach the cutting head of Gredell to an ice drill with a motor as disclosed by Schamberger so that the bit will be operated with sufficient power to drill a bore.
In reference to claim 17, Gredell discloses that the cutting rate control pad 55 is removable from the main body (see Fig. 6, control pad 55 is attached with bolts and nuts).
In reference to claim 18, Schamberger discloses that the motor 92 is an electric motor (par. 0030).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,544,626.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent entirely anticipate the claims of the present invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303.  The examiner can normally be reached on Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



4/19/21